Citation Nr: 1109171	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to August 16, 2007, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO), which awarded service connection for PTSD and assigned a 10 percent disability rating effective June 8, 2005.  The Veteran perfected an appeal of the assigned rating.  In September 2010, the RO increased the rating to 30 percent effective August 16, 2007.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in September 2009 and March 2010.  The requested actions have been completed and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From June 8, 2005 through August 15, 2007, the Veteran's symptoms of PTSD have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2.  From August 16, 2007, the evidence reflects that the Veteran's symptoms of PTSD have resulted occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  From June 8, 2005 through August 15, 2007, the criteria for a disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).   

2.  From August 16, 2007 the criteria for a disability rating of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a June 2005 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A July 2007 letter advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Similar information was provided in a May 2008 letter.  The claim was last adjudicated in September 2010.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records and examination reports, private treatment records, and employment records.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent disabling for the period from June 8, 2005 through August 15, 2007, and as 30 percent disabling from August 16, 2007.   

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, VA treatment records reflect that in March 2005, the Veteran presented for a VA psychological consultation for depression.  On that occasion, the Veteran reported experiencing the following symptoms:  irritability and mood labiality; anxiety; depression; low energy; a decline in interests; increased anxiety in social situations, but no true phobias; constant feelings of hypervigilance and excessive worry about his family being harmed with an inability to protect them; exaggerated startle response; intrusive memories; problems with memory and concentration; chronic difficulty achieving and maintaining sleep, and survivors guilt.  The Veteran stated that one year prior to this psychiatric consultation, his wife began making gasping sounds in her sleep which had brought back memories of hearing two of his fallen comrades gasping as they were wounded and one died in a battle in Vietnam in 1966.  The Veteran stated such sounds precipitated feelings of depression and anxiety and it was at that time when he began experiencing panic attacks.

However, the Veteran did not indicate difficulties with current or recent homicidal or suicidal ideations, psychotic symptoms, obsessions, compulsions, full blown panic attacks, current nightmares, flashbacks, impulsive behavior, or impaired judgment.  Additionally, the Veteran stated that all symptoms of depression, anxiety, and sleep disturbances had improved with the use of anti-anxiety medication that he had been prescribed, but such symptoms did not completely resolve.  A mental status evaluation reflected that the Veteran had a depressed mood, was alert and oriented, and casually dressed with good hygiene.  Psychomotor agitation or retardation was not present, and his behavior was cooperative with good eye contact.  His affect was tearful and overwhelmed when discussing Vietnam which left him unable to speak at times.  Otherwise, it was noted that his speech was clear and coherent with normal rate and volume.  His thoughts were goal oriented with questioning, and he did not have flights of ideas or looseness of association, nor did he appear to be responding to internal stimuli.  The Veteran denied experiencing hallucinations, paranoid delusions, and homicidal or suicidal ideations.  The Veteran's concentration and memory appeared intact and no irritability or anger was noted.  The Veteran denied recent impulsive behaviors and his insight and judgment were good.  The Veteran was assigned a GAF score of 61 and he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  A possible diagnosis of PTSD was discussed.  

Additionally, it was noted that the Veteran was able to maintain full-time employment and meaningful interpersonal relationships.  The Veteran had a good support system of family and friends, and appeared motivated for treatment.  

A March 2005 employment performance evaluation submitted by the Veteran noted that he performed well with multiple projects, was neat and orderly, and he helped other employees who needed assistance.  However, the evaluation further noted that while the Veteran knows his job well, his productivity decreased when he became sidetracked or distracted and was sometimes confused with what needed to be done.  It was also noted that the Veteran sometimes lost concentration and needed to be reminded of deadlines and timeliness.  It was noted that the Veteran was resourceful and able to solve small problems but needed improvement in his ability to get along with his co-workers.  Specifically, it was noted that the Veteran can sometimes be disruptive in dealing with co-workers, becomes stressed, and the Veteran was told that he need not be so overly particular of the reports that he received from his co-workers.

In May 2005, the Veteran underwent VA psychological testing (MMPI).  It was noted that the Veteran had a tendency to underreport distress.  The scales depicted depressive disorder.  The Veteran's anxiety level was high-normal, and indicators of clinically significant anger, mistrust, or social introversion were absent.  It was noted that the Veteran's profile was consistent with situational adjustment disorder with mixed moderate depression, and mild anxiety.  Consistent with the Veteran's report of Vietnam experiences, mild cognitive difficulties were depicted, possibly accompanied by attention and concentration problems.  The Veteran's social skills appeared adequate (i.e., there was no finding of alienation or low confidence, though Veteran reported himself to be socially avoidant in absence of a clinically rational reason).  It was noted that while a diagnosis of PTSD was not refuted by such findings, the absence of a clinically significant anxiety level, interpersonal distress, and hypervigilance left major elements of the PTSD pattern missing.  It was noted that while the Veteran may well have been experiencing distress associated to his Vietnam experience in the context of current world events, secondary to a contemporary adjustment disorder.  The Veteran was diagnosed with adjustment disorder with depression and PTSD features.  It was noted that a diagnosis of PTSD was not ruled out by such testing.

A June 2005 employment performance evaluation noted that the Veteran experienced short-term memory loss and periods of concentration failure.  It was noted that such problems had been observed by peers and management and were discussed with the Veteran.

In July 2005, a VA examination was performed.  At that examination, the Veteran reported experiencing the following symptoms:  suspiciousness, hypervigilance and disliking when people are behind him; avoidance of crowds and outside activity; poor concentration and memory which was noted in his occupation performance evaluations and has caused him to make mistakes at work; fatigue and lack of motivation; and irritability with family and friends demonstrated by yelling which he often does not realize he is doing; lack of patients and saying things that are unfavorable, for which he has been talked to about at work.  It was noted that the Veteran had been receiving medication for depression and irritability for about a year prior to the time of such examination.

A mental status examination noted the Veteran was casually dressed, in no acute distress, and appeared comfortable, pleasant and cooperative.  The Veteran's mood was noted to be anxious and his affect was mood congruent and mild in intensity.  The Veteran's speech was clear and coherent and his thinking was goal directed without suicidal or homicidal ideations.  The Veteran denied experiencing delusions.  His thinking was abstract and his memory was intact.  The examiner noted that the Veteran did not have the affect of anxiety or depression when talking about war-related incidents.  The Veteran's concentration, insight, and judgment were fair.  

It was noted that the Veteran had been married to his wife for a total of 37 years and he stated that he had a good relationship with her, as well as his three children and his sister.  The Veteran stated that he has sustained employment for the past 12 years and while he has been talked to at work for being disruptive and for dwelling on the negatives, he has never been written up for it.  The Veteran reported that in his leisure time, he enjoys activities such as watching TV, working on the computer, and fishing and hunting.  The Veteran stated that he has a few friends that he enjoys spending time with and going out to dinner with.  In addition, the Veteran stated that he remains in contact with and continues to visit two marines who were in his same unit during Vietnam.

The July 2005 VA examiner noted that the Veteran was exposed to trauma in service, but has been functioning well and has not experienced significant impairment in life such as work, relationships, or socially.  It was noted that the Veteran does, however, meet some criteria of PTSD.  On this occasion, the Veteran was diagnosed with PTSD mild in degree, and he was assigned a GAF score of 75.

From July through December 2005,  VA treatment records indicate that the Veteran continued to experience the following symptoms of PTSD:  short-term memory and concentration problems as evidenced by increasing mistakes at work by writing down wrong numbers or doing math incorrectly; forgetfulness at home; occasional anxiety with a fluttering sensation in his chest precipitated by social interaction or unexpected noises; hypervigilance and an exaggerated startle response; a low frustration level; and verbal outbursts directed at his grandchildren.  However, the Veteran reported having a stable mood; he was not particularly depressed or anxious; he experienced a marked improvement in irritability and argumentativeness; he 
was sleeping better at night and had improved energy; and he had not experienced any recent panic attacks or feelings of hopelessness, helplessness or worthlessness.  He denied experiencing homicidal or suicidal ideations, obsessions, compulsions, hallucinations, or delusions.  He demonstrated an ability to express his thoughts and feelings, to make decisions and understand his problems, and he always complied with and was motivated for treatment.  

Mental status examinations performed from July through December 2005 revealed that the Veteran's affect ranged from tearful and distraught when discussing that his daughter would not bring his grandchildren around without the presence of his wife due to his verbal outbursts, to mildly anxious, mildly irritable, mildly restricted and angry, to constricted and overly controlled with showing little emotion.  It was noted that the Veteran reported being particularly disturbed when he read that the July 2005 VA psychological examiner stated that he did not express strong emotion when discussing his traumatic experiences in Vietnam.  On this occasion, it was noted that the Veteran makes a concerted effort to keep emotions inside that he feels may be misinterpreted by others who believe that he has no significant emotional disturbances.  

From January to April 2006, VA treatment records show that the Veteran reported following symptoms of PTSD:  intermittent depressive symptoms typically when ruminating about a 20 pound weight gain over the past year; difficulty maintaining sleep; low energy when inactive during the daytime, which the Veteran attributed more to his sleep apnea and problems with his C-PAP machine than to symptoms of depression; decreased concentration and memory during work; forgetfulness at work, home, and while driving around his community; and easily annoyed by behavior of his grandchildren; intrusive memories of his experiences in Vietnam, but not on a daily basis; and anxiousness and ruminative thoughts when his neighbors are making loud noises.  

Despite experiencing the above mentioned symptoms from January through April 2006, the Veteran continued to report that he has maintained a stable relationship with his wife, and he had not had recent temper-related outbursts.  The Veteran stated that he received enjoyment from working at his place of employment, and there had been an absence of conflict with his co-workers.  The Veteran reported feelings of enjoyment when attending his grandchildren's sporting events.  The Veteran further reported that he recently purchased a fishing boat in anticipation of the upcoming fishing season.  His concentration and interests were noted to be fair.  The psychiatrist noted that the Veteran's depression, anxiety, irritability and mood liability were under fairly good control with medication.

Mental status examinations performed between January and April 2006 revealed that the Veteran's affect ranged from constricted with mild irritability, mildly constricted, mildly frustrated when forgetting subjects the Veteran wished to discuss, and euthymic.  His memory and concentration appeared to be intact, fairly intact, or relatively intact.  In April 2006, the Veteran scored 28 out of 30 on a mini mental status examination where it was noted that he lost 1 point on recall, and the other point on orientation.

In May 2006, a VA treatment record stated that the Veteran indicated he was feeling more depressed, anxious, irritable, and moody over the past several weeks, and he was unable to identify a precipitant.  The Veteran stated that things were not working right and expressed frustration by problems with his lawn mower and boat.  The Veteran stated that he slept from 9:30 p.m. to 5:30 a.m., but that he had difficulties maintaining sleep due to his awakening 2 to 3 times per night with feelings of impending doom.  The Veteran stated that on one occasion, he awoke and felt a presence next to his bed, on another occasion, he awoke and saw adult faces of unfamiliar people in front of him.  The Veteran stated that such sightings or visions lasted for less than one minute.  The Veteran reported that his memory and concentration remained impaired and he stated that he was experiencing significant cognitive problems at work which have caused him to make errors or miss deadlines.  The Veteran stated that he had not been reprimanded by his boss for such mistakes or lack of timeliness.  The Veteran further reported feelings of hypervigilance and his daytime energy continued to be low.  On this occasion, it was noted that a recent sleep study was performed which revealed that the Veteran's C-PAP was working well and his oxygen levels during sleep were normal.   

The May 2006 VA treatment record indicated that the Veteran reported an absence of recent nightmares, flashbacks or intrusive memories.  The Veteran stated that he did not experience any recent paranoid delusions, suicidal or homicidal ideations, or feelings of impulsivity.

A mental status examination performed during VA treatment in May 2006 revealed that the Veteran's behavior was constricted throughout most of the interview, however, he did become tearful and distraught when discussing the feelings of impending doom that he awoke to during the night.  It was noted that while the Veteran did describe two episodes of brief visual hallucinations, he otherwise denied psychotic symptoms and he denied suicidal or homicidal ideation.  The Veteran reported rare intrusive memories but no flashbacks or panic attacks.  He also reported anhedonia with feelings of helplessness and hopelessness.  The VA psychiatrist suggested that the Veteran increase his biweekly psychiatric treatment appointments with his therapist to weekly, and also recommended that a mood stabilizer be added to his current medications for increased control over his depression and anxiety.  The Veteran was assigned a GAF score of 61.

In an October 2006 statement the Veteran whereby he reported experiencing a lack of patience with co-workers when they made mistakes that he had to correct.  The Veteran stated that his manager told him that he need not be so nasty toward fellow co-workers.  The Veteran described his symptoms prior to beginning medication for his psychiatric condition, but noted such behavior improved after being medicated for his psychiatric disorders.  In addition, on his VA Form 9, the Veteran stated that he lived in constant fear something bad was going to happen at any time.  The Veteran stated that he was unable to forget the horrors that he experienced during Vietnam, and he feels guilty for surviving when someone beside him was killed.  The Veteran stated that he must have something more wrong with him given all of the pills that he is taking.  

In August 2007, the Veteran underwent another VA examination.  On that occasion, the Veteran's past medical history was reviewed and it was noted that the Veteran was administered a VA neuropsychiatric battery in August 2006 and was found to have mild to moderate symptoms of PTSD, in addition to cognitive impairment which may have been due to cardiovascular symptoms.  It was further noted that the Veteran retired from work in December 2006 which he reported was due to an inability to function and focus, and feelings of hostility and irritability toward co-workers.  The Veteran stated that he felt if he did not retire, he would have been fired.  The Veteran reported feeling a little better since retiring and not having to remember things.  Despite retirement, however, the Veteran continued to experience problems with his memory as demonstrated by trouble putting models together due to his inability follow instructions, and as evidenced by his getting lost when driving places and forgetting who he was supposed to see.  In addition, the Veteran reported experiencing the following symptoms of PTSD: poor sleeping habits and awakening at least three times per night with panic, fear, sweats, feelings of anxiousness, seeing shadows, and hearing things; nightmares at least once a month; flashbacks related to smells or sounds occurring on a day to day basis up to two times per day; re-experiencing traumatic events; intrusive recollections of images, thoughts, and perceptions of experiences during Vietnam; illusions; dissociative flashback episodes which occur with sound and smell -- particularly rain and sitting in ambush with another person; intense psychological distress due to external cues that symbolize the event; avoidance of television presentations on the war, and thoughts, feelings, or conversations about what happened to him during Vietnam; social avoidance and not participating in significant activities; feelings of estrangement from other persons, to include some family members; persistent symptoms of increased arousal, especially at night; irritability and hypervigilance; and an exaggerated startle response.

At the August 2007 examination, the Veteran reported that he had 3 children and 7 grandchildren.  He indicated that had good relationships with his grandchildren until the last year when he experienced problems with his youngest daughter whereby she stopped talking to him.  It was noted that the Veteran became distraught and disgruntled when discussing his relationship with his daughter.  The Veteran stated that he continues to get along with his wife and he spends time around their home with her.  He stated that his grandchildren frequently visit his home and he gets along with them; however, he has experienced episodes of anxiety with their running and jumping around, causing him to become upset and yell at them angrily.  His daughter has expressed concern over his behavior with his grandchildren and no longer lets them visit his home.  The Veteran stated that he has been isolating himself to avoid further problems, but he does go out and watch his grandchildren with his wife so he can be accompanied by someone who can tell him about his behaviors.  

At the August 2007 examination, the Veteran reported that he goes out 2 to 3 times per month with his wife and friends but seldom has friends over to his house.  The Veteran stated that he has a best friend from work with whom he goes to dinner and on short vacations with.  He also indicated that he planned on attending a reunion with his fellow marines later in the year.  

Psychological testing performed at the August 2007 VA examination indicated that the Veteran had moderate levels of distress and moderate to severe depressive and anxiety symptoms, consistent with chronic PTSD.  The examiner noted that up until recently, the Veteran had been functioning pretty well; however, on this occasion, the Veteran demonstrated impairment in his ability to perform his work, and his ability to participate fully in relationships and social situations.

The mental status examination performed at the August 2007 VA examination noted that the Veteran was casually distressed but was not in acute distress.  The Veteran was casually dressed, pleasant, and cooperative throughout the examination.  The Veteran's mood was somewhat labile as he moved from neutral to sad, sobbing-type behavior.  His affect was mood congruent and his thinking was goal directed.  The Veteran did not have suicidal or homicidal ideations or delusions.  His abstract thinking was intact and his memory was fair.  When discussing his war-related experiences, his affect portrayed his anxiety and depression.  The Veterans insight and judgment were fair and his concentration was fair to poor.  The Veteran did experience illusions of shadow people at night, difficulty with focus and concentration, low energy and motivation, intrusive thoughts, avoidance of war news in Iraq, and social avoidance.  The Veteran was diagnosed with chronic PTSD of moderate to severe degree and was assigned a GAF score of 60.  The examiner stated that such symptoms do cause a clinically significant distressing impairment in the Veteran's social, occupational, and other areas of functioning.  

In December 2007, the Veteran's employer submitted VA Form 21-4192, which indicated that the Veteran's termination of employment was due to regular retirement.  In addition, the Veteran submitted a statement stating that he made the decision to retire at the end of 2006 due to problems with his right arm/shoulder, and symptoms of PTSD that he has suffered from.  The Veteran stated that he had a lot of trouble doing his work due to periods of confusion where he would not know how to do something, or what to do and when to do it.  The Veteran stated that his VA psychiatrist often had to adjust his medications because they were either not doing what they were supposed to, or it made him experience undesirable side effects.  The Veteran stated that his decision to retire early was due to the increasing severity of his physical and mental disabilities which he stated are a result of his military service to his country.  The Veteran stated that his VA psychiatrist told him that she believed it was a good decision that he retired early. 

From May 2008 through September 2008, VA treatment notes indicated that the Veteran was experiencing the following symptoms of PTSD:  infrequent feelings of anxiousness and edginess; low daytime energy, and naps from 1-3 hours in the afternoon; non-frightening visual hallucinations at night, typically of a geometric pattern and blinking light; intermittent intrusive memories of Vietnam; intermittent low mood, ruminative thought processes and excessive worry about his daughter's relationship issues and his grandchildren; infrequent nightmares, and; intrusive memories of combat.  However, it was also noted that he was sleeping well at night with 1 or 2 brief awakenings; he had fair or good concentration and memory; he denied feeling depressed, irritable or having mood or temper outbursts; he no longer saw people in his bedroom at night or experienced other psychotic symptoms; he was not experiencing suicidal or homicidal ideations; and he did not experience recent nightmares or flashbacks concerning his experiences in Vietnam.  In addition, the Veteran's interests were noted to be good and included enjoyment of wood working, working on the computer, attending auctions, selling items on 
eBay, and spending time with his wife, children, and grandchildren.  It was also noted that the Veteran's chronic right shoulder pain limited his ability to engage in hobbies and other pleasurable activities such as hunting and fishing.  

Mental status examinations performed between May 2008 and September 2008 noted that the Veteran was casually dressed with good personal hygiene, his behavior was calm and cooperative with good eye contact, his speech was clear and coherent with normal rate and volume, his thoughts were logical and goal oriented without flights of ideas or looseness of association, he did not appear to be responding to internal stimuli.  With the exception of some visual hallucinations during the night, the Veteran denied paranoid delusions and suicidal or homicidal ideations.  The Veteran's memory was fair and intact and no irritability or anger was noted.  He did not experience obsessive thoughts, compulsive behaviors, or recent panic attacks.  His insight and judgment were good, and his mood was low when ruminating about his daughter's problems.  During this time period, the Veteran was assessed with chronic PTSD of a mild degree and depressive disorder not otherwise specified.

In December 2008 VA treatment records indicate that the Veteran again began experiencing difficulty sleeping and he reported awakening 1 to 3 times per night with visions of men, probably soldiers, looking at him with little facial expression.  The Veteran would then experience flashbacks to the Vietnam Wall and with the ability to read names from the wall.  It was noted that such hallucinations would occur when the Veteran was awake, but only during the night.  The Veteran also reported he that continued to experience the following symptoms of PTSD:  edginess and irritability at other people; anger while driving, but denied aggressive driving; low daytime energy with napping for 1 to 1.5 hours during the day; mildly impaired short-term memory; occasional intrusive memories; mild decline in interests; survivors guilt;  and hypervigilance and an exaggerated startle response. 

However, the Veteran continued to report a stable relationship with his wife and he denied all other hallucinations, paranoid delusions, or suicidal and homicidal ideations.  He stated that his depression was under control and he was not experiencing recurrent nightmares.  The Veteran's concentration and appetite were good and he reported feeling relatively stable.  His insight and judgment were good.  The psychiatrist further noted that the Veteran's reported visual hallucinations were likely due to the upcoming holidays, watching recent war-related news, and recent contact with two Vietnam buddies.  It was also noted that when the Veteran was offered additional medications to assist him with his sleeping patterns, he stated that he did not feel his night time symptoms were significantly problematic to warrant a change in his medications.  A mental status examination performed on such occasion indicated that the Veteran's affect was mildly constricted and his behavior was overly controlled, yet cooperative with good eye contact.  It was also noted that the Veteran's main stressor on this occasion was the financial support that he and his wife were providing for a daughter in need of such assistance.  Ultimately, the Veteran was diagnosed with chronic PTSD of mild to moderate degree and depressive disorder not otherwise specified.  

A further PTSD examination was performed in February 2009.  On that occasion, the Veteran reported experiencing the following symptoms of PTSD: difficulty falling or staying asleep with frequent waking due to nightmares; occasional visual hallucinations of faces or figures of people; several episodes of panic attacks per week; mildly impaired recent memory and moderately impaired immediate memory (i.e., forgetful when he worked, decreasing reading retention, and forgetting how to pronounce words); recurrent and distressing dreams and recollections of his traumatic experiences during Vietnam, to include images, thoughts and perceptions and acting or feeling as if the event were reoccurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; irritability or outbursts of anger; difficulty concentrating; hypervigilance and exaggerated startle response; and feelings of anxiety, anger and depression.

However, it was noted that the Veteran has been married to his wife since 1967, with whom he has a good and stable relationship.  The Veteran reported that he has three children and seven grandchildren with whom he had frequent contact.  The Veteran stated that his familial relationships were supportive.  Additionally, the Veteran stated that he has supportive contact with 2 close friends.  The Veteran reported a negative history of assaultiveness.  The Veteran denied experiencing inappropriate, obsessive, or ritualistic behaviors, or homicidal or current suicidal thoughts (although the Veteran reported experiencing suicidal thoughts in December due to worsening of mood symptoms).  The Veteran's impulse control was good and there was no problem with his activities of daily living.  The Veteran's remote memory was normal.

A mental status examination performed at the February 2009 PTSD examination indicated that the Veteran maintained a clean and neatly groomed appearance, fatigued/tense psychomotor activity and soft or whispered speech.  The Veteran maintained a cooperative and friendly attitude and had a blunted affect with an anxious and depressed mood.  The Veteran had a short attention span and unremarkable thought process and content.  An absence of delusions was noted, as well as unremarkable insight and judgment.  

The Veteran was diagnosed with chronic PTSD of moderate severity and depressive disorder not otherwise specified.  The Veteran was assessed with a GAF score of 60.  The examiner noted that the Veteran's PTSD-related anger, anxiety, withdraw, and re-experiencing of symptoms all have had a very significant negative impact on the Veterans functioning.  The examiner also stated that the Veteran's depressive episodes seemed to be triggered by periodic exacerbations of PTSD related symptoms.  In terms of the Veteran's prognosis, the examiner stated that the Veteran will likely require ongoing long-term follow up given the continued intensity of symptoms.  

VA treatment notes dated March 2009 through October 2009 indicate that the Veteran experienced increased feelings of depression when having issues with his daughter and her choice of an abusive relationship with an individual that attempted to have the Veteran arrested.  The Veteran admitted to threatening to put a bullet in said individual's head, but stated that he did not physically harm the individual and was not arrested for the incident.  The Veteran reported that he sometimes wished that would not have survived Vietnam so his daughter would not have to experience the life problems that she has dealt with, but he denied suicidal and homicidal ideations.  The psychiatrist noted on a few occasions that the Veteran worries excessively and has a very ruminative thought process.  In addition, the following symptoms of PTSD were noted:  difficulty maintaining sleep with disturbances 1 to 4 times per night where his mind races; occasional combat-related nightmares; intermittent nighttime illusions of a motion picture on his ceiling; mild increases in his anxiety; periods of hand shakiness and jitteriness; heightened startle response; increased anxiety with confrontation; hypervigilance; intermittent flashbacks and intrusive memories; feelings of guilt and helplessness; a decline in interests which the Veteran attributed to fatigue; and, decreased short-term memory.

However, it was noted that the Veteran continued to maintain a positive relationship with his wife, had intermittent good energy, enjoyed eating out and shopping with his wife or meeting with friends to play poker, and he enjoyed woodworking and fishing.  It was noted that between March 2009 and October 2009, the Veteran did not experience the following symptoms of PTSD:  suicidal or homicidal ideations; poor concentration, significant mood instability; obsessive or compulsive rituals; psychotic symptoms; recent panic attacks; inappropriate behavior; or impaired judgment and abstract thinking.

From March 2009 to October 2009, mental status examinations revealed that the Veteran's behavior was cooperative, his speech was unremarkable, his judgment and insight were good, his concentration and interests were fair, his thought process was ruminative, and his affect ranged from constricted, euthymic, and mildly blunted.  During this time period, the Veteran was diagnosed with PTSD of moderate degree and depressive disorder not otherwise specified. 

A January 2010 VA treatment record noted that the Veteran was experiencing the following symptoms of PTSD:  anxiety; depressed mood on an intermittent basis related to ongoing family stressors; ruminating thoughts about his daughter's allegedly abusive relationship; difficulty maintaining sleep, awakening 3-4 times per night but quickly returning to sleep; impaired but unchanged short-term memory; mild avoidance behaviors, and; intermittent intrusive memories.  The Veteran reported that he had good concentration and good energy during the day.  He denied psychotic symptoms, although he did indicate that he sometimes saw shadows in his mirror.  The Veteran denied recent nightmares and flashbacks.

In January 2010, it was also noted that the Veteran's ruminating thoughts about his daughter's allegedly abusive boyfriend caused him to want to hurt the boyfriend, however, the psychiatrist noted that the Veteran did not have any specific homicidal thoughts and did not feel in danger of acting on his anger.  The psychiatrist again noted that the Veteran denied experiencing any homicidal thoughts.

A January 2010 mental status examination revealed that the Veteran's affect was mildly blunted and his mood was mildly irritable when discussing his daughter's boyfriend.  The Veteran's memory and concentration were grossly intact and his thoughts were logical and goal oriented.  He denied experiencing obsessive thoughts, compulsive behaviors or recent panic attacks.  His insight and judgment were good.  The Veteran was assigned a GAF score of 60 and his PTSD was said to be mild to moderate in degree.

In accordance with the Board's March 2010 remand, the VA examiner who conducted the February 2009 VA psychological examination submitted an addendum to his February 2009 report, which stated that the Veteran was assigned GAF score of 60 on that occasion, but his condition was inaccurately categorized as totally disabling.  The examiner stated that based upon further review of the information obtained from the Veteran, VA treatment records, and psychometric testing, the Veteran did not meet the full criteria for a designation of total social and occupational impairment.  The examiner stated that his earlier statement pertaining to total social and occupational impairment was based primarily upon the Veteran's self-reports of an inability to work.  The examiner stated that the Veteran's overall level of impairment appeared to be in the moderate range at the time of such examination.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from June 8, 2005 to August 15, 2007, the Veteran's PTSD symptomatology is more appropriately addressed by a 30 percent disability rating.

From June 8, 2005 through August 15, 2007, the preponderance of the evidence demonstrates that the Veteran's symptoms of PTSD were mild to moderate in degree.  In this regard, the Veteran was assigned GAF scores ranging from 60 to 75.  The record reflects some impairment in occupational functioning, but generally functioning satisfactorily.  Some sleep disturbance was reported as well as some memory impairment.  Such symptoms are consistent with a 30 percent evaluation during this period.  Accordingly, a 30 percent rating is assigned for PTSD from June 8, 2005 through August 15, 2007.

However, a rating in excess of 30 percent is not warranted prior to August 16, 2007.  While the record shows some depressed mood and anxiety, such is contemplated in the 30 percent rating criteria.  Likewise, the Veteran's complaints of memory problems are contemplated by the 30 percent rating.  Severe memory problems or long term memory problems have not been noted during the period in question. Moreover, while the Veteran report experiencing panic attacks, the VA treatment records indicated that they occurred less often than once a week, if at all.  In fact, VA treatment records indicate that on most occasions, the Veteran stated that he did not experience any recent panic attacks at all.  Furthermore, while employment progress reports indicate that the Veteran experienced some disruptive episodes with co-workers during the course of employment, it was further noted that the Veteran assisted colleagues in their daily tasks, and even following his December 2006 retirement, he reported that he remained friends with, and engaged in social outings with a former co-worker.  Socially, the Veteran reported that he enjoyed going out to play poker with friends, going on short vacations with his former co-worker, and going on dinner outings with his wife and other couples.  In addition, the Veteran has reported that he has maintained friendships with two of the men that he served with in Vietnam.  As such, the competent medical evidence of record has not demonstrated that the Veteran had difficulty in establishing at least social relationships.  Accordingly, the Board finds that the 30 percent evaluation adequately addresses his psychiatric symptomatology during the period prior to August 16, 2007.

As of August 16, 2007, the Board finds the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating.  On the August 2007 VA examination, the examiner indicated that the Veteran's symptomatology reflected moderate to severe impairment.  It was noted that up until recently he had been functioning well, but had demonstrated impairment in ability to perform his work, participate fully in relationships and social situations.  From August 16, 2007 the evidence reflects the Veteran's symptomatology results in occupational and social impairment with reduced reliability and productivity.  Accordingly, a 50 percent evaluation is assigned from August 16, 2007.

A higher evaluation is not warranted, however.  During this time frame, the Veteran's symptoms have been categorized primarily as moderate, with only the 2007 examiner indicating that they range from moderate to severe.  GAF scores have been listed as 60 or 62, also suggesting only moderate impairment.  While the Veteran has reported having some hallucinations, none of the medical evidence reflects such impact his functioning or are problematic.  Indeed, the GAF scores assigned are significantly higher than those assigned to persons influenced by such.   

In addition, while the February 2009 VA examination noted that the Veteran reported experiencing suicidal ideation in December 2008; it is also noted that such thoughts have been described as passive and without any active ideation, plan, or intent.  Furthermore, VA treatment records in December of 2008 state that the Veteran reported that he was not experiencing any suicidal or homicidal ideations at that time.  VA treatment records in 2009 also indicate that the Veteran was not experiencing suicidal ideation.  

Likewise, an October 2009 VA treatment record noted that the Veteran made a threat to his daughter's boyfriend that he would "put a bullet in his head" following the boyfriend's attempt to have the Veteran arrested.  However, such treatment record further notes that the Veteran himself stated that he had no specific homicidal thoughts, and he did not feel that he was in danger of acting on his anger.  The Veteran continued to deny any suicidal or homicidal ideations.  VA treatment records during this time period repeatedly stated that the Veteran was not in persistent danger of harming himself or others.  As such, suicidal and homicidal ideations have not been shown to be persistent or impairing his daily functioning such that a higher evaluation is warranted.  The GAF scores assigned during this period further support such a conclusion and are well above a score of 50 or less which is assigned when suicidal ideation or homicidal ideation is present.

In summary, the preponderance of the evidence of record, the Veteran's PTSD symptoms do not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such conclusion is consistent with the GAF scores assigned during this period which reflect moderate or mild impairment.  Moreover, the symptomatology described is more consistent with the criteria for a 50 percent rating that with a higher rating.  Accordingly, a 50 percent evaluation is assigned for PTSD from August 16, 2007.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board notes the Veteran was awarded a total disability rating based on unemployability by a December 2007 rating decision.  The Veteran did not appeal that decision, and no further action on this issue is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also 38 C.F.R. § 20.302.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria is for a higher initial disability rating in excess of 30 percent from August 16, 2007, the preponderance of the evidence is against the claim and an increased initial disability rating from August 16, 2007 is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 30 percent rating for PTSD from June 8, 2005 through August 15, 2007 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a 50 percent rating for PTSD from August 16, 2007 is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


